Citation Nr: 0608834	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1957 to October 
1960.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denying the appealed claims.  

The veteran testified before a hearing officer at the RO in 
September 2004, and a transcript of that hearing is contained 
in the claims folder. 

The veteran was previously denied service connection in 
February 1978 for chronic bronchitis.  The veteran now claims 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), and it is accordingly that 
disorder, and not a respiratory disorder generally, that is 
here addressed.  

The issues of entitlement to service connection for bilateral 
hearing loss, and entitlement to service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

COPD did not develop in service, was not made worse by 
service, and is not otherwise shown to be related to in-
service occurrence or event.



CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through the appealed 
January 2003 rating decision and a July 2003 statement of the 
case and an October 2004 supplement thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in an April 2002 VCAA letter.  By this 
VCAA letter, the veteran was informed of evidence required to 
support his claim for service connection, and was informed of 
information and evidence that he should submit in furtherance 
of the claim.  He was also by this letter informed of the 
assistance VA would provide in obtaining that evidence.  He 
was requested to submit any pertinent evidence in his 
possession, and was asked to provide information about all 
pertinent medical evidence including corresponding contact 
information.  He was informed that VA would then assist him 
by requesting relevant evidence.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence is obtained.  By the appealed rating decision, and 
the noted statement of the case and supplemental statement of 
the case, the veteran was informed of development already 
undertaken, as well as evidence of record pertinent to his 
claim.  

The RO in November 2002 sent development letters to indicated 
private medical sources, and received replies from some 
physicians and medical centers indicating that no records 
were available.  The RO informed the veteran in a November 
2002 development letter that records had been requested from 
private sources, and indicated by that letter from which 
sources records had not yet been received.  The November 2002 
letter to the veteran informed him that it was ultimately his 
responsibility to see that records were obtained in support 
of his claim.  The appealed January 2003 rating action 
further informed the veteran of evidence of record considered 
in the adjudication, and of medical care sources for which VA 
had been informed no records were available, or from which no 
reply had been received.  The veteran was further informed of 
records obtained and considered by the July 2003 statement of 
the case and October 2004 supplemental statement of the case, 
in the course of his appeal.  

The veteran was also afforded opportunities to address his 
claim, and did address his claim by submitted statements and 
by testimony at an RO hearing in September 2004.  By a VA 
Form 9 submitted in August 2003, he specifically declined to 
testify before the Board.  

VA treatment records have been obtained and associated with 
the claims folder.  As noted, private records were requested 
and obtained from numerous indicated private sources.  There 
is no indication that records were not requested from 
indicated pertinent private sources, or that records received 
were not associated with the claims folders.  

While it is true that the veteran has not been afforded a VA 
examination to specifically address the claim of entitlement 
to service connection for COPD, such an examination is not 
required to fulfill the duty to assist in where, as here, the 
evidentiary record has not established, by affirmative, 
cognizable evidence that he has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
38 C.F.R. § 3.159(c)(4)(i)(A)-(C); Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  Here, COPD and chronic lung disorders 
generally are not diseases subject to lay identification, and 
require medical expertise to establish their existence.  
Hence, medical evidence was here required to establish the 
existence of a chronic lung disorder in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While it is true that the veteran contended that he was 
exposed to asbestos in service, he did not, as discussed 
below, present a claim for service-connection for an 
asbestos-associated disability, or medical evidence or a 
causal link between claimed asbestos exposure in service and 
current COPD.  He also did not present evidence to 
substantiate his contention of asbestos exposure in service, 
beyond the general allegation that he was exposed by virtue 
of his being stationed at military bases in service.  In 
essence, while there would be both lay and medical links in a 
chain of causation between alleged asbestos exposure in 
service and claimed COPD, the veteran and the record as a 
whole present no links whatever to make up that chain, from 
the absence of evidence of asbestos exposure and the absence 
of even a contention of inservice work generally associated 
with asbestos exposure, to the absence of a claimed medical 
disorder generally associated with asbestos exposure, to the 
absence of medical evidence causally linking asbestos 
exposure to COPD.  There being essentially no asbestos-
related evidentiary basis for the veteran's COPD claim, the 
veteran's bare contentions regarding asbestos do not give 
rise to any necessity to afford the veteran a VA examination 
to address that question.  A claimant must show more than a 
current disability to trigger the duty to assist.  There must 
be a showing of a causal connection between the disability 
and military service.  Wells v. Principi, 326 F.3d 1381 
(2003).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, VCAA notice was appropriately afforded the 
veteran prior to the appealed rating decision.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of disability and a connection 
between service and the disability were both exhaustively 
addressed as necessary elements of the claims for service 
connection in the course the appeal, and hence, as discussed 
above, no prejudice ensued because the veteran was afforded 
ample opportunity to remedy deficiencies in his claim related 
to these elements.  Any failure to notify the veteran of the 
elements of severity of disability and effective date do not 
prejudice the veteran in the claim here adjudicated, since 
the claim for service connection is here denied and hence 
severity of disability and effective date for service 
connection are not elements which can afford additional 
benefit, absent service connection.  Also because the service 
connection claim is here denied, there is no prejudice from 
any failure to notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claim for service connection for COPD

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu.

Service medical records are negative for any findings of 
COPD.  November 1957 treatment records for assessed acute 
bronchitis show the condition resolved, with the veteran 
discharged to full duty after six days and no record of 
persistence of associated difficulties thereafter.  A May 
1960 treatment record for a complaint of pain in the chest 
for the prior two months, aggravated by weight-lifting, 
assessed intercostal neuritis.  A service separation 
examination in October 1960 found the veteran's lungs normal, 
with chest x-rays negative.  

There is no medical record of treatment for or diagnosis of a 
chronic respiratory disorder for over a decade post service.  

Among private medical records submitted by the veteran in 
August 2003, a November 1977 record shows hospitalization for 
nearly three weeks for complaints including chest pains.  
Practitioners conducted lung scans and stress tolerance tests 
but diagnosed no lung disorders, instead diagnosing heart 
disease.  

Upon VA examination in January 1978, the veteran complained 
of chest pain and shortness of breath.  Physical findings 
included grade II arteriosclerotic changes, and expiratory 
wheezes.  Diagnoses included arteriosclerotic heart disease, 
functional hypoglycemia, and asthmatic bronchitis.  The 
veteran reported being weak and out of breath with very 
little exertion, tiring easily, and having severe chest 
pains.  The examiner noted the veteran's self-report that he 
was then considered to have COPD, but no diagnosis of COPD 
was made at that examination, and etiology of any COPD was 
also not addressed.  

Recent VA treatment records show that the veteran suffers 
from diagnosed COPD for which he uses inhalers.  

At his September 2004 hearing, the veteran contended that he 
may have been exposed to asbestos in service because though 
he was shore-based, he was exposed while stationed in 
facilities at military installations, since asbestos 
materials were present at military installations.  However, 
the veteran has not presented any medical evidence of a 
causal link between his self-reported potential asbestos 
exposure and his current COPD.  The veteran is not here 
claiming restrictive lung disease in general, asbestosis in 
particular, or mesothelioma, and those asbestos-related 
disorders are not shown by the medical evidence of record.  
In the absence of any corroboration of significant asbestos 
exposure in service or of any medical finding that the 
veteran has a respiratory disorder associated with asbestos 
exposure, the veteran's wholly unsupported contentions (as 
just discussed) of asbestos exposure in service and a causal 
association between that exposure and his current COPD do no 
support the veteran's claim.  The veteran's statements, as 
lay statements, cannot serve as the requisite medical 
evidence to establish a causal link between some exposure in 
service and a current disorder.  Such a question is a medical 
one involving medical diagnoses, and hence medical evidence 
is required.  Espiritu.  The veteran's other contentions of 
some causal association between service and his current COPD 
also do not service to support the claim because they are lay 
statements presented to support a medical question of 
causation.  Espritu.  

Because there has been presented no medical evidence of COPD 
in service or for years post service, and no medical evidence 
causally linking the veteran's period of service to current 
COPD, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
COPD.  38 C.F.R. § 3.303.  The preponderance of the evidence 
is against the claim, and, therefore, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for COPD is denied.  


REMAND

The veteran contends that he developed hearing loss and 
tinnitus in service or as a result of in-service noise 
exposure.  

The Board notes that while the veteran reported at his June 
2004 VA hearing loss examination that in service he was 
exposed to ship noise and noise of generators, at his hearing 
he contradicted this contention and conceded that his 
stationings in the Navy were land-based, at communications 
facilities on Naval bases.  The VA examiner did not have the 
claims folder available for review.  Therefore, there is a 
question as to whether the examination is adequate for rating 
purposes.  

The claims folder contains April 1987 through July 1988 
private records for treatment for mixed left ear hearing 
loss, facial nerve weakness, and some disequilibrium, with a 
suspicion of a retro-cochlear problem causing a constellation 
of symptoms.  In March 1988 the veteran underwent a left 
tympanomastoidectomy with temporalis fascial graft to the 
tympanic membrane perforation.  These medical records and 
possibly interrelated conditions have not been addressed by a 
VA examiner.   

Accordingly, remand is in order for a VA otology examination, 
to address the veteran's claimed hearing loss and any 
interrelated conditions.  Necessarily, medical opinions are 
warranted informed by a review of the claims folders, 
addressing the veteran's hearing loss and tinnitus claims.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be 
afforded an opportunity to present any 
medical or other evidence of the onset 
of bilateral hearing loss and tinnitus, 
and should be requested to submit 
authorization to allow VA to assist in 
obtaining any indicated private medical 
records.  The veteran is here reminded 
that attempts were already made to 
obtain records from indicated private 
medical sources.  Any indicated 
development should be undertaken, to 
the extent feasible, except where prior 
requests have already been made.  

2.  Thereafter, the veteran should be 
afforded a VA audiology and otology 
examination(s), as needed, to address 
current hearing loss and current 
tinnitus, and the etiology of these 
disorders.  The claims folders should 
be provided to the examiner(s) for 
review prior to the examination(s).  
The examiner(s) must address any 
current disabilities affecting hearing.  
In so doing, the examiner(s) should 
address any mixed left ear hearing loss 
and a possible retro-cochlear problem 
affecting hearing, as noted in past 
private treatment  records contained 
within the claims folders.  Any 
necessary, non-invasive tests or 
studies should be conducted.  

The examiner(s) should note the 
veteran's period of service from 
October 1957 to October 1960, with 
associated service medical records and 
service personnel records contained in 
the claims folders, and note the 
veteran's previous VA audiology 
examination in June 2004.  

For both tinnitus and all hearing loss 
found, the examiner should, separately 
for each condition, answer the 
following question:  is it at least as 
likely as not that the claimed disorder 
developed in service or is otherwise 
related to service?  

3.  Thereafter, the remanded claims 
must be appropriately readjudicated.  
If any determination remains to any 
extent adverse to the veteran, he and 
his representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


